Citation Nr: 1019441	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-12 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
asthma.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a head injury with neck pain. 

4.  Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran had active service from June 1980 to June 27, 
1983, which is considered honorable for VA purposes; he also 
served from June 27, 1983 to March 1989, which is a period of 
service that is not considered honorable for VA purposes.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Winston-Salem RO that denied service connection for tinnitus 
and declined to reopen the claim of service connection for 
asthma.  

The issues of service connection for asthma and tinnitus, and 
for compensation pursuant to 38 U.S.C.A. § 1151 for residuals 
of head and back injuries are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A final September 2004 rating decision denied service 
connection for asthma essentially on the basis that it was a 
pre-existing disability that was not aggravated by his 
service.

2.  Evidence received since the September 2004 rating 
decision indicates the Veteran continued to have asthma 
symptoms subsequent to service, relates to an unestablished 
fact necessary to substantiate the claim of service 
connection for asthma, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the September 2004 rating decision is 
new and material, and the claim of service connection for 
asthma is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA applies to the instant claim.  As 
decision below reopens the Veteran's claim, there is not 
reason to further discuss the impact of the VCAA on this 
aspect of the matter, as any notice defect or assistance 
omission is harmless.  

Analysis

New and Material Evidence

A September 2004 rating decision denied service connection 
for asthma.  The Veteran initiated an appeal of the denial; 
however, he failed to perfect the appeal after the RO issued 
a statement of the case (SOC) in October 2005.  Consequently, 
this decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is received.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The September 2004 rating decision denied service connection 
for asthma essentially on the basis that the disability was a 
preexisting condition that was not aggravated by service.  
The evidence considered at that time was the Veteran's 
service treatment records.  Records from his honorable period 
of service include an enlistment examination and medical 
history report.  Although the examination was normal, the 
Veteran indicated in the medical history report that he had 
asthma and that his last asthma attack was at the age of 17.  
Subsequent records from September 1980 to March 1982 reflect 
treatment for asthma on 5 separate occasions with an inhaler 
being prescribed in March 1983.  Service treatment records 
during the period that is dishonorable, for VA purposes, 
reflect continued treatment for asthma.

In order for the Veteran's claim to be reopened, the evidence 
received since September 2004 rating decision must indicate 
that notes the Veteran's asthma was aggravated by his 
service.  A review of the record reveals that evidence of 
this nature has been received.

Evidence added to the record since the September 2004 rating 
decision includes August 2005 to June 2009 VA medical records 
that reflect treatment for asthma, and a May 2007 physician's 
questionnaire that the Veteran had asthma in service and that 
he worked in the motor pool and was constantly exposed to 
fumes and exhaust.

The evidence is new since it was not previously of record.  
It is material to the claim as it addressed an unestablished 
fact necessary to substantiate his claim.  The VA treatment 
records reflect continued treatment for asthma and the 
physician's questionnaire responses imply that the Veteran's 
asthma was related to exposure to fumes and exhaust in 
service.  Hence, this evidence suggests that his asthma may 
have been aggravated by service.  When this evidence is 
viewed in the context of the other evidence of record(i.e., 
that he had no asthma attacks for 2 years prior to service 
and recurring attacks in service), it raises a reasonable 
possibility of substantiating the claim.  

Accordingly, the additional evidence received since the 
September 2004 rating decision is new and material and the 
claim of service connection for asthma may be reopened.


ORDER

New and material evidence to reopen the claim of service 
connection asthma has been received, and to this extent only, 
the claim is granted.


REMAND

Additional development in needed prior to the Board 
considering the matter of service connection for asthma.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

VA's Office of General Counsel has issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches. 

Although the Veteran had asthma attacks during his honorable 
period of service and the records indicates that his asthma 
likely pre-existed service, there is not sufficient evidence 
to resolve the question of whether the disability was 
aggravated by service or whether the manifestations were the 
natural progression of the disease.  The Board finds that a 
medical examination and opinion are required to resolve this 
question.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Regarding tinnitus, the RO has not adjudicated this claim 
since it issued a February 2007 statement of the case (SOC).  
Although pertinent evidence was added to the record since the 
SOC (see the April 2007 VA audiology consult note), the RO 
did not re-adjudicate the claim even though a May 2007 
supplemental SOC (SSOC) was issued.  Initial RO consideration 
of this evidence was not waived.  Accordingly, the matter 
must be remanded for RO consideration of the new evidence.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DAV").

The Board also notes that the Veteran's military occupational 
specialty (MOS) during his honorable period of service was an 
equipment records parts specialist, which he indicated in the 
April 2007 treatment record exposed him to noise in the motor 
pool.  In light of his complaints, MOS, and assertions, it is 
necessary to obtain a medical examination and opinion to 
determine if the Veteran's tinnitus is related to his 
honorable service.  

Regarding the remaining issues involving compensation under 
38 U.S.C.A. § 1151 for residuals of injuries to the head and 
back, a December 2008 rating decision denied these claims.  
In response, the Veteran submitted a notice of disagreement 
with these denials in January 2009.  

The RO has not, however, provided him a SOC concerning these 
claims, precluding him from perfecting an appeal to the 
Board. Thus, the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of injuries to the head and 
back will be addressed in the remand that follows the 
decision below.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will schedule the Veteran 
for VA respiratory and audiology 
examinations.  The claims file must be 
reviewed by each examiner, who must 
acknowledge receipt and review of the 
claims folder and a copy of this remand 
in any report generated as a result of 
this remand.

a. The examiner conducting the 
respiratory examination must respond 
to the following after discussing 
the Veteran's documented medical 
history and assertions:


(i). Did the Veteran have 
asthma that existed prior to 
service?

(ii). If the Veteran had asthma 
that pre-existed service, is 
there any evidence in the 
record that establishes that it 
did not permanently increased 
in severity during his period 
of honorable service from June 
24, 1980 to June 26, 1983, or 
that any increase was due to 
the natural progression?  
Please identify such evidence.

(iii). If the Veteran's asthma 
did not pre-exist service, is 
his current asthma at least as 
likely as not (50 percent or 
greater probability) have it 
onset during his period of 
honorable service from June 24, 
1980 to June 26, 1983?

The examiner must provide an 
explanation of the rationale 
for all opinions expressed.

If an opinion cannot be made 
without resort to speculation, 
the examiner must state so and 
clearly indicate whether this 
conclusion was based on full 
consideration of all the 
assembled data and evidence, 
and explain the basis for why 
an opinion would be 
speculative.

b. The examiner conducting the 
audiology examination must opine, 
after discussing the Veteran's 
documented medical history and 
assertions, whether the Veteran's 
tinnitus is at least as likely as 
not related to his period of 
honorable service from June 1980 to 
June 27, 1983.  

The examiner must provide an 
explanation of the rationale for all 
opinions expressed.

If an opinion cannot be made without 
resort to speculation, the examiner 
must state so and clearly indicate 
whether this conclusion was based on 
full consideration of all the 
assembled data and evidence, and 
explain the basis for why an opinion 
would be speculative.

2.  The RO/AMC must notify the Veteran 
that it is his responsibility to report 
for any scheduled examination and to 
cooperate in the development of the 
claims.  In the event that the Veteran 
does not report for either of the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Following such development, the RO 
should review and readjudicate the 
claims.  See 38 C.F.R. § 4.2 (If the 
findings on an opinion and/or examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes).  If any such action 
does not resolve either claim, the RO/AMC 
shall issue the appellant and his 
representative a supplemental statement 
of the case.  Thereafter, the case should 
be returned to the Board, if in order.

4.  The RO/AMC should re-examine the 
Veteran's claims for compensation under 
38 U.S.C.A. § 1151 for residuals of 
injuries to the head and back.  If no 
additional development is required, 
including any required notice prescribed 
by current regulations and case law, the 
RO/AMC will prepare an SOC in accordance 
with 38 C.F.R. § 19.29, unless the matter 
is resolved by granting the benefit 
sought, or by the Veteran's withdrawal of 
the NOD.  If, and only if, the Veteran 
files a timely substantive appeal, should 
any issue be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


